DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-2, 4-9, 11-16, and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Morioka (US Pub No. 2016/0197207) in view of Kurland (US Pat No. 4755231) and Sheats (US Pub No. 2011/0041890)
Regarding Claim 1, 8, 15, Morikoka et al. teaches a method [0024] for forming a solar array  comprising a solar cell [Fig. 11, 0021, 0024] wherein:
the solar cell has cropped corners;
the solar cell has contacts in the cropped corners;
the solar cell has grids on a surface thereof for collecting current generated by the solar cell;
the grids terminate at the contacts in the cropped corners;
and the grids using the contacts in the cropped corners of the solar cell [See annotated figure below].
Examiner indicated with a line for each grid, which comprises 7G [0098], there is one grid on the right, and one grid on the left on solar cell 10b (middle solar cell), The front contacts are 17 [0101], 

    PNG
    media_image1.png
    443
    255
    media_image1.png
    Greyscale

[AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector]
    PNG
    media_image1.png
    443
    255
    media_image1.png
    Greyscale



Morikoka et al. is silent on attaching a solar cell to a substrate, 
the substrate includes electrical conductors that carry current to the cropped corners of the solar cell; at least some of the electrical conductors buried in the substrate are located under or alongside the solar cell; and electrical connections are made between the electrical conductors of the substrate
Sheats et al. teaches a metallization pattern comprising a front contact and grid at each corner of the cell [Fig. 2C, 0028], used to provide a metallization pattern that provides more exposure of the active layer, resulting in improved efficiency [0068].
Since Morikoka et al. also teaches a metallization pattern on the top of a solar cell, it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify the metallization pattern comprising the front contact and grid of Morikoka et al. to provide a metallization pattern comprising a front contact and grid on each corner of the solar cell as shown by Sheats et al., in order to provide a metallization pattern that provides more exposure of the active layer, resulting in improved efficiency [0068]. 
Kurland et al. teaches a substrate comprising Kapton 12a, aluminum 22, and Kapton 12b [Fig. 3, C4 ln 40-52] incorporated into an electrical connection [See diagram in figure 3 where the cells are connected to a load and the aluminum layer 22] in order to provide a ground path for electric charge building up at the rear face of the substrate, and means for providing a suitable heat emissive surface at the rear face [C2 ln 15-25].
Since Morikoka et al. teaches in figure 11 cells in series [0098], by electrical conductors [20, Fig. 11, 0096], and it is known in the art solar cells in series provides increased voltage, which may result in higher electrical charge building up, and Kurland et al. teaches an electrical configuration which utilized a substrate as shown in figure 3, where the aluminum in the substrate is used as a ground path for electric charge build up at the rear end of the substrate [C2 ln 15-25], it would have been obvious to one of ordinary skill in the art before the filing of the invention utilize the electrical  configuration including the substrate of Kurland et al. with the cells of Morikoka et al. in order to provide a ground path for electric charge building up at the rear face of the substrate [C2 ln 15-25].
Examiner notes the combination provides the cells of Morikoka et al. with the substrate of Kurland et al. and the combination provides the electrical conductors of Kurland et al. which is the electrical configuration of figure 3 of Kurland and the aluminum layer 22 of Kurland et al. Therefore, a portion of the electrical conductor is buried in the substrate.
Within the combination above, modified Morikoka et al. teaches a attaching a solar cell to a substrate, the substrate includes electrical conductors that carry current to the cropped corners of the solar cell; at least some of the electrical conductors buried in the substrate are located under or alongside the solar cell; and electrical connections are made between the electrical conductors of the substrate [see rejection above]
Regarding Claim 2, 9, and 16, within the combination above, modified Morikoka et al. teaches wherein the electrical conductors of the substrate distribute the current from the solar cell to a next series-connected solar cell or string termination conductor [See rejection of claim 1, and Fig. 11, 0101].
Regarding Claim 5, 12, and 19, within the combination above, modified Morikoka et al. teaches wherein the electrical conductors located under or alongside the solar cell are parallel to a direction of current flow [See rejection of claim 1, and Fig. 11, 0101]
Regarding Claim 6, 13, and 20, within the combination above, modified Morikoka et al. teaches wherein the solar cell has at least three of the cropped corners, and the electrical conductors of the substrate distribute the current to the at least three of the cropped corners [See rejection of claim 1, and Fig. 11, 0101]
Regarding Claim 7, 14, and 21, within the combination above, modified Morikoka et al. teaches wherein the solar cell has four of the cropped corners and the electrical conductors of the substrate distribute the current to the four cropped corners [See rejection of claim 1, and Fig. 11, 0101]

Claim 3-4, 10-11, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morioka (US Pub No. 2016/0197207) in view of Kurland (US Pat No. 4755231) and Sheats (US Pub No. 2011/0041890) as applied above in addressing claim 1, 8, and 15 respectively, in further view of Morad (US Pub No. 2015/0349703)
Regarding Claims 3, 10, and 17, within the combination above, modified Morioka et al. is silent on wherein the electrical conductors located under or alongside the solar cell comprise loops.
Morad et al. teaches in figure 7 flexible interconnect 400 such as 400c or 400F [0157] which comprises patterning such as slots or hole in order to increase their mechanical compliance (flexibility) both perpendicular to and parallel to the edges of the super cells to reduce or accommodate stress perpendicular and parallel to the edges of the super cells arising from mismatch between the CTE of the interconnect and that of the solar cells [0155].
Since modified Morikoka et al. is concerned about providing improved efficiency [0058], it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify the connectors of modified Morioka et al. with the slots of an holes as shown in figure 7 of Morad et al. in order to increase their mechanical compliance (flexibility) both perpendicular to and parallel to the edges of the super cells to reduce or accommodate stress perpendicular and parallel to the edges of the super cells arising from mismatch between the CTE of the interconnect and that of the solar cells [0155].
Regarding Claim 4, 11, and 18, within the combination above, modified Morioka et al. teaches wherein the electrical conductors located under or alongside the solar cell comprise loops include two substantially linear portions connected by an arcuate portion, and the linear portions are substantially parallel to each other [See rejection of claim 1, and Fig. 11, 0101].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y SUN whose telephone number is (571)270-0557. The examiner can normally be reached 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL Y SUN/Primary Examiner, Art Unit 1726